Citation Nr: 1229278	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher evaluation for residuals, torn Achilles tendon, left lower extremity, rated at 30 percent prior to April 30, 2012, and at 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Monte C. Phillips, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an evaluation in excess of 30 percent for service-connected residuals of a torn Achilles tendon, left lower extremity.  Jurisdiction over the case then was transferred to the RO in St. Louis, Missouri.

In September 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant,            the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that           the Board can adjudicate the claim based on the current record.

Following the hearing, the Board issued a December 2010 decision/remand.           The decision portion of the issuance granted service connection for posttraumatic stress disorder (PTSD).  The Board then remanded the instant claim for increased rating for residuals of a torn Achilles tendon, along with a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

Thereafter, by a June 2012 rating decision the RO granted a TDIU.  The Veteran has not disagreed with the effective date of the grant of TDIU.  Additionally, in the same rating decision, the RO increased the evaluation for the torn Achilles tendon condition from 30 to 40 percent disabling, effective April 30, 2012.  The Veteran subsequently elected to continue to pursue a still higher schedular rating, as applicable law does permit under these circumstances.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (finding that the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  As such, the increased rating claim has returned to the Board for an appellate disposition. 


FINDINGS OF FACT

1. For the time period prior to April 30, 2012, the Veteran's residuals of a torn left Achilles tendon was manifested by severe injury to Muscle Group XI, but did not otherwise involve complete paralysis of the internal popliteal (tibial) nerve. 

2. Since April 30, 2012, the Veteran's residuals of a torn left Achilles tendon has been evaluated at the maximum assignable schedular evaluation of 40 percent under the applicable rating criteria, and general VA rating principles. 


CONCLUSION OF LAW

The criteria are not met for a higher evaluation for residuals, torn Achilles tendon, left lower extremity, rated at 30 percent prior to April 30, 2012, and at 40 percent thereafter.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.10; 4.73, Diagnostic Code 5311; 4.124a, Diagnostic Code 8524 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim being decided on appeal, the RO/AMC issued a            January 2008 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In this instance, the January 2008 VCAA notice correspondence was issued subsequent to the August 2006 RO rating decision on appeal, and therefore technically did not comport with the standard for timely notice.  This notwithstanding, the Veteran has had the opportunity to respond to the VCAA correspondence before issuance of the most recent June 2012 Supplemental SOC (SSOC) reconsidering his claim on the merits.  Moreover, there is no indication of any further available information or evidence to obtain to support the Veteran's claim.  Thus, the Veteran has had the  full opportunity to participate in the adjudication of this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, as well as arranging for him to undergo VA Compensation and Pension examinations.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  There is no indication of private medical evidence to obtain.  The Veteran has testified during a Travel Board hearing, and has provided various statements on his behalf.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1(2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to April 30, 2012, the RO evaluated the Veteran's service-connected left torn Achilles tendon condition in accordance with muscle injury, under 38 C.F.R. § 4.73, Diagnostic Code 5311, at the 30 percent level. 

Diagnostic Code 5311 pertains to Muscle Group XI, which includes the posterior and lateral crural muscles, and muscles of the calf.  This muscle group concerns the functions of propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  The muscles affected consist of the: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus;              (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus;                (7) popliteus; (8) plantaris.  A 10 percent evaluation requires moderate injury.                A 20 percent evaluation requires moderately severe injury.  A 30 percent evaluation requires severe injury.

Thereafter, as of April 30, 2012, the RO applied rating criteria consistent with neurological impairment, under 38 C.F.R. § 4.114, Diagnostic Code 8524,                 at 40 percent.

Pursuant to Diagnostic Code 8524, for impairment of the internal popliteal (tibial) nerve, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis. A 40 percent rating is warranted for complete paralysis, manifested by lost plantar flexion, frank adduction of the foot impossible, flexion and separation of the toes abolished, inability to move any muscle of the sole of the foot, and, in lesions of the nerve high in the popliteal fossa, lost plantar flexion of the foot.  38 C.F.R. § 4.114, Diagnostic Code 8524 (2011).

The Board is satisfied that under the VA rating schedule these represented the appropriate diagnostic codes given the precise nature of the affected muscular and/or neurological region, due to residuals of a torn Achilles tendon.  Obviously, for the time period prior to April 30, 2012, there must be for consideration whether the neurological criteria (which ultimately led to assignment of a higher 40 percent rating) apply during this timeframe as well.

The only other diagnostic code which potentially applies here to the Veteran's service-connected disability is 38 C.F.R. § 4.71a, Diagnostic Code 5271, for orthopedic limitation of motion of the ankle, but as it provides a maximum                20 percent evaluation, there is no recourse through this particular provision.  Nor for that matter could there be two evaluations assigned for orthopedic in addition to muscular, or neurological impairment, in light of the principle against rating the same symptomatology twice under different diagnostic codes, otherwise known as VA's "anti-pyramiding" rule.  See 38 C.F.R. § 4.14 (2011) (providing that the evaluation of the same manifestation under different diagnoses is to be avoided). See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The basis for the evaluation of the Veteran's left torn Achilles tendon condition comprises two VA Compensation and Pension examination reports.  The Veteran first underwent a pertinent VA examination in November 2005, at which time he denied flare-ups related to his condition, but did report difficulty walking more than one block.  He wore an ankle foot orthosis (AFO) brace on the left side due to difficulty ambulating.  On physical exam, there was mild left calf atrophy.  There was a history of left Achilles tendon rupture, although Thompson's test (to test for a rupture) was negative.  Muscle strength was 4+/5.  There was mild to moderate loss of muscle function with walking limited to one block, or standing limited to             25 minutes.  Left ankle range of motion was dorsiflexion to 10 degrees actively,     17 degrees passively, and plantar flexion to 45 degrees both actively and passively. On a left ankle x-ray, osseous anatomy appeared normal.  Ankle mortise appeared normal.  No soft tissue abnormality was identified.  The impression was no evidence of an acute fracture or dislocation, and no significant bony or joint abnormalities noted.  The diagnosis was healed Achilles tendon rupture left.  The condition was considered to pose a moderate degree of interference with the Veteran's ability to seek and maintain gainful employment, and the recommendation was for sedentary occupational pursuits. 

The Veteran did not undergo VA examination for several years thereafter, in part due to one occasion on which he missed a scheduled appointment for an examination in 2009, but later provided a good cause explanation for his nonappearance (that he had actually cancelled the exam beforehand, and the record inaccurately reflected that fact). 

Upon VA re-examination in April 2012, it was recounted that the Veteran sustained a torn Achilles tendon in a plane crash in 1973, and then experienced numerous sprains of the left ankle beginning in 1976.  The Veteran reported having flare-ups of ankle pain, during which there was increased difficulty walking or standing for more than a few minutes at a time.  He stated that after 10 to 15 minutes he had to  sit down and rest the ankles.  Objectively, on range of motion testing, left ankle plantar flexion, actively and plantar dorsiflexion, actively, were both at 0 degrees. The VA examiner further commented that the Veteran was unable to actively plantar flex or dorsiflex the left ankle.  Passive range of motion was 25 degrees plantar flexion and 20 degrees dorsiflexion.  There was no additional limitation of motion in passive range of motion testing with repetition times three per DeLuca criteria.  There was otherwise present left ankle weakened movement, excess fatigability, disturbance of locomotion, and incoordination, all in addition to pain  on motion.  The VA examiner further objectively noted that the Veteran wore a brace on the left ankle to help prevent footdrop and for purposes of stabilization.   At a subsequent point in the VA examination report, it was observed that the Veteran's inability to actively dorsiflex or plantar flex the left ankle affected his ability to seek or maintain gainful employment in that physical activity such as walking, standing, lifting, bending and squatting were limited by increased pain and decreased flexibility.  The VA examiner ultimately found that the Veteran was unemployable by reason of service-connected disability, but attributed this fact to several underlying service-connected disabilities including the left torn Achilles tendon, along with back, dermatological, PTSD, and bilateral knee conditions.

Based upon application of the relevant provisions of the VA rating schedule,             the Board must deny the instant claim.  Considering first, the time period prior to April 30, 2012, the Veteran is already in receipt of the maximum assignable          30 percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5311, for a severe injury manifested to Muscle Group XI.  Nor is there clear indication that an evaluation under any other muscle group would apply here.  As to Muscle Groups X and XII, the two remaining groups pertaining to the muscles of the foot and leg, neither on its own provides for greater than a 30 percent maximum evaluation        in any event.  What remains then is neurological symptomatology 38 C.F.R.                   § 4.124a, Diagnostic Code 8524, for impairment of the internal popliteal (tibial) nerve.  Under that diagnostic code, the maximum 40 percent evaluation is available for complete nerve paralysis, manifested by: lost plantar flexion, frank adduction of the foot impossible, flexion and separation of the toes abolished, inability to move any muscle of the sole of the foot, and, in lesions of the nerve high in the popliteal fossa, lost plantar flexion of the foot.  This having been said, based on the only source of available evidence prior to April 2012, the November 2005 VA examination, the Veteran had none of these constituent requirements.  Most prominently, he had a significant degree of retained joint mobility in the left ankle, according to the examination report.  Nor was there substantial neurological or muscle damage noted at that time.  Therefore, consideration based on the extent of neurological impairment affords no benefit to the Veteran.  The Board also points out that there is no other more readily applicable rating provision that would yield any higher evaluation due to neurological impairment -- whereas impairment to the sciatic nerve corresponds to a maximum of 80 percent under Diagnostic Code 8520, there is no indication whatsoever in this regard of sciatic pain, particularly as Diagnostic Code 8520 most typically contemplates radiating pain from a lower back disability, definitely not the case in the given instance. 

Turning to the time period since April 30, 2012, the Board cannot ascertain any grounds upon which to find that greater than a 40 percent evaluation is warranted. Essentially, the Veteran is already in receipt of the maximum assignable disability rating premised upon neurological impairment (with attendant loss of range of motion and foot drop included).  Therefore, no grounds exist under which to assign a higher evaluation under provisions of the VA rating schedule.  Nor for that matter could a rating higher than 40 percent be assigned under a VA rating principle known as the "amputation rule," pursuant to which "the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed."  See 38 C.F.R. § 4.68 (2011).                     For instance, the combined evaluations for disabilities below the knee shall not exceed a 40 percent evaluation, under Diagnostic Code 5165.  Here, inasmuch as the condition in question is limited to below the left knee, the proscription against assignment of higher than a 40 percent evaluation applies. 

It follows that the existing disability rating scheme for the Veteran's residuals of a torn Achilles tendon, left lower extremity, should remain in effect under terms of the VA rating schedule. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's torn Achilles tendon residuals presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  Regardless, the Board will give these stages due consideration.  However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.       To this effect, while the Veteran is in receipt of a TDIU, this reflects the combined impact of several service-connected disabilities, due to both physical and psychiatric conditions.  As to the left lower extremity Achilles tendon region in and of itself, there was found on VA examination some limitation in employment requiring physical tasks, but at no point was any pronounced impact upon capacity for sedentary employment ever identified.  

Moreover, the Veteran's service-connected disorder has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for residuals of a torn left Achilles tendon.  This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

The claim for a higher evaluation for residuals, torn Achilles tendon, left lower extremity, rated at 30 percent prior to April 30, 2012, and at 40 percent thereafter, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


